Citation Nr: 1726785	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  07-13 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder affecting the lower extremities, torso and back, to include as due to exposure to Agent Orange.

2.  Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae from July 11, 2005 to May 17, 2010, a rating in excess of 30 percent from May 17, 2010 to March 1, 2017, and a rating of 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to February 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2006 and April 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran had a hearing before the Board in July 2015 and the transcript is of record.  In July 2016 the Board remanded the appeal for additional development.

A November 2016 rating decision proposed reducing the Veteran's rating for pseudofolliculitis barbae, and a February 2017 rating decision implemented that reduction.  The Veteran very recently filed notice of disagreement in June 2017.  Reductions are separate from claims for increased ratings, and therefore the propriety of the reduction is not included in the increased rating claim currently before the Board.  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The RO must issue to the Veteran a Statement of the Case and inform the Veteran of his appellate rights.  Because of the very recent receipt of the NOD, the RO should be provided with an opportunity to accomplish such and to undertake any other action deemed appropriate.  

With respect to the Veteran's claim for an increased rating for pseudofolliculitis barbae, the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains a claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to Agent Orange.

2.  With consideration of the doctrine of reasonable doubt, there is competent and probative medical evidence of record suggesting that the Veteran's skin disorder affecting the lower extremities, torso and back, and diagnosed as eczema/dermatitis, is at least as likely as not etiologically related to service, to include as due to exposure to Agent Orange.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for service connection for a skin disorder affecting the lower extremities, torso and back, and diagnosed as eczema/dermatitis, have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  As the Veteran served in Vietnam, exposure to herbicides in conceded.

Regulations further provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

Recently, 38 C.F.R. § 3.309(e) has been amended to include hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  However, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 2 (2016). 

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309 (e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2.725, 2.727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a disability, which is not included in the list in 38 C.F.R. § 3.309 (e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303 (d).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in Veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154 (a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran asserts that he developed a rash on his body, ongoing since service, due to exposure to Agent Orange during his service in Vietnam.  

Regarding existence of current disability, review of the record reveals private and VA treatment records showing that the Veteran has been treated a skin disorder affecting the lower extremities, torso and back, which has been diagnosed as eczema/dermatitis.

The service treatment records do not document a skin disability affecting the torso, back, hips, and legs, although they do show treatment for a groin rash in 1972.  VA and private treatment records after 2006 documented treatment for a skin disorder affecting different parts of his body, including his legs and hips, along with diagnoses of eczema and dermatitis.  

At the July 2015 hearing the Veteran reported onset of symptoms associated with a skin disorder affecting the legs, buttocks and hips, in 1976-77 following his service in Vietnam.  The condition  had intermittently manifested throughout the years and had become progressively worse.  

Here the Board finds that the Veteran is credible and competent to report that he experienced skin problems since service, as he was able to visibly observe such problems.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has provided a history of onset of symptoms, and recurrence, that had onset in service or shortly after discharge therefrom.  The Board considers the Veteran's statements to be credible as they are facially plausible.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Significantly, there is no competent evidence of record that contradicts the claim.  In fact, the only competent medical evidence supports the Veteran's contentions.

On VA examination in October 2016, the Veteran reported onset of skin problems, described as changes in pigmentation and itching over the abdomen, buttocks and the lower extremities, in 1975.  The examiner noted a history of exposure to Agent Orange in service and treatment for dermatitis and eczema following discharge from service.  Examination revealed pigmented areas and depigmented spots over the trunk, glutes and lower extremities, along with scratches from itching and related scarring.  The scars were small, not painful or unstable, and did not show frequent loss of covering of skin over the scar.  The examiner diagnosed eczema/dermatitis.  The examiner noted that there was no evidence of treatment for either condition during service.  However, in view of the Veteran's Agent Orange exposure in service, complaints of itchy rashes having onset after said exposure, and treatment for eczema/dermatitis after service discharge, the examiner opined that it was as likely as not that the Veteran's eczema/dermatitis was proximately due to his exposure to defoliant Agent Orange.

Although the Board finds that the Veteran was presumptively exposed to herbicides while serving in Vietnam, eczema and dermatitis are not a disabilities listed under 38 C.F.R. § 3.309 (e) for the purposes of presumptive service connection.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6).  Nevertheless, the Board still finds that service connection is warranted for a skin disorder affecting the lower extremities, torso and back, on the basis of the positive etiology opinion espoused by the October 2016 VA examiner.  After confirming that the Veteran had been treated for eczema and dermatitis in the affected areas following discharge from service and in light of the Veteran's report of onset of symptoms in 1975, the examiner opined that it was at least as likely as not that the eczema/dermatitis was related to service.  In support thereof, the examiner referred to the Veteran's exposure to Agent Orange. 

The Veteran has only been evaluated by VA once for the purposes of providing an opinion as to whether a skin disorder affecting the lower extremities, torso and back, is related to service, and that one evaluation resulted in a positive etiological opinion.  Without any specific evidence to refute this determination by the October 2016 VA examiner, the Board finds that the preponderance of the evidence is in favor of granting service connection for a skin disorder affecting the lower extremities, torso and back, on the basis of exposure to herbicides.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski,



ORDER

Service connection for skin disorder affecting the lower extremities, torso and back, diagnosed as eczema/dermatitis with related scarring, is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


